PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fox, Michael D. 
Application No. 16/321,688
Filed: January 29, 2019
For: METHODS AND APPARATUS FOR NETWORK LOCALIZATION OF NEUROLOGICAL SYMPTOMS FROM FOCAL BRAIN LESIONS
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 17, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of James H. Morris appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of August 12, 2021, which set a shortened statutory period for reply of three months. A three-month extension of time under the provisions of 37 CFR 1.136(a) was obtained on February 11, 2022. Accordingly, the application became abandoned on February 15, 2022. A Notice of Abandonment was mailed June 13, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of a Request for Continued Examination (RCE), and the fee of $680; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3793 for appropriate action in the normal course of business on the RCE received June 17, 2022.

Telephone inquiries concerning this decision should be directed to the Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions